



EXHIBIT 10.2

 

Consulting Agreement

 

between

 

Image Sensing Systems, Inc. and Arthur Bourgeois

 

This agreement between Image Sensing Systems, Inc. (Company) and Arthur
Bourgeois (Consultant) is effective from January 2, 2007 through March 31, 2007.
This agreement can be extended by the Company and both the Company and
Consultant have the right to cancel provided either party provides a 30 day
notice during the contracting period.

 

The Company will pay the Consultant a retainer of $1,000 per month and will
reimburse the Consultant on all out of pocket expenses related to his consulting
role. The consultant will also be paid an hourly rate of $150.00 per hour for
his services during this period.

 

During the consulting period, the Consultant will provide to the Company’s Chief
Financial Officer (CFO) basic accounting support which includes but is not
limited to:

 

2006 Year-end financial statements

2006 Tax preparation

2006-Q4-10K

2007 Budget

CD & A Support as required by SOX





Consultant   Agreed:  /s/   Arthur Bourgeois               Arthur Bourgeois  
Dated:  12-13-06       Image Sensing Systems, Inc.   Agreed:  /s/   James
Murdakes               James Murdakes  



--------------------------------------------------------------------------------